Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 09, 2018

The Court of Appeals hereby passes the following order:

A17A2078. JFS PROPERTIES, INC., et al. v. SOUTHCREST BANK, N. A.

      SouthCrest Bank, N. A. has filed a motion to dismiss this appeal filed by JFS
Properties, Inc., Appalachian Company, and EarthResources of Franklin County, LLC
(collectively “JFS Properties”) on the ground that JFS Properties has no standing to
appeal the trial court’s order granting a motion for summary judgment in favor of the
Environmental Protection Division (“EPD”) on a counterclaim the EPD had filed
against only SouthCrest.
      We agree that JFS Properties, applicants on a letter of credit, lacks standing,
and therefore we dismiss this appeal. OCGA § 11-5-103 (d) provides:


      Rights and obligations of an issuer to a beneficiary or a nominated
      person under a letter of credit are independent of the existence,
      performance, or nonperformance of a contract or arrangement out of
      which the letter of credit arises or which underlies it including contracts
      or arrangements between the issuer and the applicant and between the
      applicant and the beneficiary.


      By the plain language of this Code section, the rights and obligations as
between SouthCrest Bank (the issuer of the letter of credit) and the EPD (the
beneficiary of the letter of credit) with respect to the letter of credit are independent
of the existence, performance, or nonperformance of any contract or arrangement out
of which the letter of credit arises or which underlies it including any contract or
arrangement between SouthCrest Bank and JFS Properties or between JFS Properties
and the EPD.
      It follows that JFS Properties has no standing to intervene in the relationship
that the letter of credit created between the EPD and SouthCrest Bank, except as
provided by OCGA § 11-5-109 (b). That Code section authorizes an applicant on a
letter of credit to seek temporary or permanent injunctive relief from honoring a
presentation to pay on a letter of credit, to avoid a material fraud by the beneficiary
on the issuer or applicant. Any assertion by JFS Properties that it is an aggrieved
party is foreclosed by our opinion issued in Case No. A18A0028.



                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           03/09/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Wi tness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.